Citation Nr: 9919264	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lesion of the pancreas, 
secondary to a service-connected gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.


This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in July 1995 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a decision 
dated in June 1997, the Board, inter alia, remanded the issue 
indicated above.  The claim has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

A lesion of the pancreas has not been manifested.


CONCLUSION OF LAW

A claim for service connection for lesion of the pancreas, 
secondary to a service-connected gastrointestinal disability, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 

demonstrate that a lesion of the pancreas is currently 
manifested, or that any such lesion has been excised.  Since 
service connection cannot be granted for a disability that 
does not currently exist, the Board must accordingly find 
that a claim for service connection for any such disability 
is not well grounded and therefore must be denied, pursuant 
to the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  See Caluza, supra.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1993), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

In the instant case, private medical records date in November 
1994 show that the veteran underwent surgery for excision of 
what was initially deemed to be a pancreatic tumor.  Records 
pertaining to that surgery, however, indicate a post 
operative diagnosis of duodenal diverticulum, and that "it 
was recognized [during surgery] that there was a duodenal 
diverticulum on the medial wall of the duodenum...[that] did 
not involve the pancreas."  Subsequent medical statements 
make it clear that the suspected pancreatic tumor or lesion, 
and the duodenal diverticulum thereafter discerned, were in 
fact the same.  In a statement dated in December 1994, the 
operating surgeon specifically notes that "[t]he lesion in 
the head of the pancreas was a duodenal divirticulum (sic) 
from the third portion of the duodenum."  

VA findings made thereafter comport with those made 
contemporaneously with the November 1994 surgery, and clearly 
demonstrate that no pancreatic mass or lesion has been 
manifested subsequent to that date.  The report of a CT scan 
performed by VA in August 1997, while indicating that full 
evaluation of the pancreas was difficult, nonetheless shows 
that "no focal pancreatic mass [was] seen at th[at] time."  

In brief, the medical evidence shows that what was first 
thought to be a pancreatic lesion or tumor was, on 
examination, found to be a duodenal diverticulum, which was 
surgically excised.  (It must be noted that service 
connection is currently in effect, and was in effect at the 
time of the surgery at issue, for a disability classified as 
duodenal ulcer, status post hemigastrectomy and vagotomy with 
abdominal 

adhesions and dumping syndrome.)  In addition, the medical 
evidence does not show that any pancreatic lesion or tumor 
has been manifested subsequent to the excision of the 
duodenal diverticulum in November 1994.  

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  In the case at hand, 
the Board must therefore conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a lesion of the pancreas could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board must also conclude that any claim for service 
connection on a secondary basis, pursuant to 38 C.F.R. 
§ 3.310(a) (1998), for a disability that is not manifested 
likewise cannot be granted.  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim, at any time.



ORDER

A claim for service connection for lesion of the pancreas, 
secondary to a service-connected gastrointestinal disability, 
is not well grounded, and is accordingly denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

